Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance for claims 13-17: 
Bradford et al. (US 20150066184 A1) teaches a system for generating a price quote for a custom part from a MTO file by determining cost of raw material based on nesting routine, estimated scrap and cost of cutting parts and shipping the manufactured part to the customer. Bradford et al. does not teach the values for remnant material and after the price quote becomes a successful bid or accepted by the customer, send a password to the manufacturer to decrypt the detailed encrypted MTO file.
Des Champs teaches determining value of the remnant material for a custom part order. However Des Champs does not teach generating a price quote for manufacturing a custom part and after the price quote is accepted by the customer or becomes a successful bid, send a password to the manufacturer to decrypt the detailed encrypted MTO file.
Herman et al. teaches a system for determining price for a custom part taking into consideration no. of holes on the part, part geometry and manufacturing techniques. However Herman et al. does not teach the detail of nesting routine, determining value of remnant material and after the price quote 
Therefore neither in combination or individually Bradford et al., Des Champs and Herman et al. teach a method of manufacturing previously non- existing metal parts comprising: quoting the cost of manufacturing the non-existing metal parts to a customer by a method comprising: receiving at a metals service center a request for quote (RFQ) containing a single manual take-off (MTO) file, processing the single MTO file to determine the non-existing metal parts, allocating the non-existing metal parts to at least one metal processing machine, generating at least one layout of the non-existing metal parts on at least one raw product to quantify raw product required to produce the non- existing metal parts and looking up the quantified raw product in a price list to determine raw product costs, determining processing cost for cutting the non-existing metal parts from the at least one raw product by the at least one metal processing machine, determining remnant values of remnant produced by cutting the non-existing metal parts from the at least one raw product, determining scrap produced by cutting the non-existing metal parts from the at least one raw product, determining a handling cost of the at least one raw product, the non-existing metal parts, the remnants, and the scrap, determining the cost to fulfill the order by adding at least the processing cost, handling cost, and raw product cost and subtracting the remnant values, and sending a quote containing the cost in response to receiving the RFQ;
when the quote is accepted by the customer, receiving a password and unlocking an encrypted detailed description of the non-existing metal parts contained in the MTO file;

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANZUMAN SHARMIN whose telephone number is (571)272-7365.  The examiner can normally be reached on M and Th 7:00am - 3:00pm and Tue 8:00am-12:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS LEE can be reached on (571)272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/A.S./Examiner, Art Unit 2115                                                                                                                                                                                                        

/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115